        Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      x

UNITED STATES OF AMERICA                    INDICTMENT

              V. -                          20 Cr. f


WILLIAM R. GROGG/


           Defendant.




                                      x



                      COUNTS ONE THROUGH SEVENTEEN
                    (Failure to Pay Over Payroll Taxes)


     The Grand Jury charges:

                               BACKGROUND

           1. Since at least the late 1980s, WILLIAM R. GROGG/


the defendant/ has worked in the printing and publishing


industry in and around Poughkeepsie/ New York. Over his more


than three decades in the industry/ GROGG has owned , managed,


and/or otherwise had significant control over the financial


affairs of the following printing and publishing companies:


                a. From at least 1987 to 1992, GROGG was the


president of Hamilton Reproductions/ Inc. ("Hamilton


Reproductions") .


                b. From approximately 1992 to 2003, GROGG


operated and co-owned a company that was initially called Hamco


and later called Netpub Corporation (together, "Hamco/Netpub").
        Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 2 of 10



                c. In or around 2003, GROGG established the


corporate entity Nefcpublications Inc. ("Netpublications//) and


began running the business that he had been running as


Hamco/Netpub under this new name and corporate entity.


                d. In or around 2014, GROGG established the

corporate entity MCA-Netpub Inc. (VVMCA//) and began running the


business that he had been running as Netpublicafcions under this


new name and corporate entity.


          2. At all times relevant to this Indictment, WILLIAM


R. GROGG/ the defendant, was the sole owner/ president, and/or


controlling officer of Netpublications and MCA, and had


exclusive control over the business's bank accounts/ from which


employees were paid. At any given time, Netpublications and/


later, MCA had approximately 20 to 50 paid employees.

          3. Pursuant to the Internal Revenue Code and


associated statutes and regulations/ including the Federal


Insurance Contributions Act (nFICA" ), employers are required to


collect, account for/ and pay over to the IRS certain federal


"payroll taxes" on a quarterly basis. Payroll taxes are made up


of five components: federal income taxes withheld from an


employee's wages and the employer's and the employee's equal


shares of Social Security and Medicare taxes. Employers are


obligated to file with the IRS quarterly payroll tax returns


known as IRS Forms 941, which report to the IPS the wages and
        Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 3 of 10



other compensation received by the employer's employees and the


payroll taxes owed by the employer on that compensation. These


payroll tax returns and the accompanying tax payments are

generally due to the IRS no later than the last day of the month


following the end of the quarter.


          4. A person is responsible for collecting/


accounting for, and paying over payroll taxes to the IRS if he


or she has the authority required to exercise significant


control over the employer's financial affairs.


          5. In or around 1994, the IRS assessed a civil


penalty of approximately $368,639.93 against WILLIAM R. GROGG/


the defendant/ as a "responsible person,// for willfully failing


to collect, account for, and pay over to the IRS payroll taxes


owed by Hamilton Reproductions for several quarterly periods in


1991, 1992, and 1993 (the "Hamilton Reproductions Penalty"). By


in or around 2014, GROGG owed the IRS over $1/000/000 in


connection with the Hamilton Reproductions Penalty.


          6. At all times relevant to this Indictment, WILLIAM


R. GROGG/ the defendant, exercised significant control over


Netpublications' and, later, MCA/s financial affairs and


therefore was a "responsible person" for the purposes of


collecting/ truthfully accounting for/ and paying over

Nefcpublications/ and MCA's payroll taxes to fche IRS.


          7. At all times relevant to this Indictment/ WILLIAM
        Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 4 of 10



R. GROGG/ the defendant/ caused Netpublications and/ later/ MCA


to employ a third-parfcy payroll service (the "Payroll Service").


Among other things/ the Payroll Service calculated


Nefcpublications/ and MCA/s employees' wages and payroll tax


deductions, issued pay checks and IRS Forms W"2/ and prepared


Netpublications' and MCA's quarterly payroll tax returns/ IRS


Forms 941. The quarterly payroll tax returns were provided to


GROGG. Although Netpublicafcions and MCA withheld payroll taxes


from employees' paychecks as directed by the Payroll Service/


GROGG/ as a "responsible person" for Netpublications and MCA/


failed to pay over the withheld payroll taxes/ as well as


Nefcpublications' and MCA/s matching Social Security and Medicare


contributions/ to the IRS. GROGG also failed to file the


corresponding quarterly payroll tax returns for Netpublications

and MCA with the IRS. Instead/ GROGG spent the withheld payroll


taxes/ which GROGG was required to hold in trust for the United


States Government/ on personal and business expenses.


                         STATUTORY ALLEGATION

          8. From on or about January 31, 2014, through on or


about January 31, 2018, in the Southern District of New York and


elsewhere/ WILLIAM R. GROGG, the defendant, being a responsible


person with respect to Nefcpublicafcions/ and/ later/ MCA/s


payroll taxes/ and thereby being required to collect/ account


for/ and pay over to the IRS Netpublications' and MCA/s payroll
          Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 5 of 10



taxes/ knowingly and willfully failed to collect/ truthfully


account for, and pay over Netpublications' and MCA's payroll


taxes to the IRS as described below:

                        APPROXIMATE AMOUNT OF
COUNT QUARTER ENDING UNPAID FEDERAL PAYROLL TAX

                              NETPUBLICATIONS

1 December 31, 2013 $59/217.25
2 March 31, 2014 $67/676.37

                                     MCA

3 June 30, 2014 $50,560.83
4 September 30, 2014 $50,560.83
5 December 31, 2014 $50,560.83
6 March 31, 2015 $52,802.34
7 June 30, 2015 $52,802.34
8 September 30, 2015 $52/802.34
9 December 31, 2015 $52/802.34
10 March 31, 2016 $49,777.23
11 June 30, 2016 $49,777.23
12 September 30, 2016 $49/777.23
13 December 31, 2016 $49/777.23
14 March 31, 2017 $38/772.41
15 June 30, 2017 $38/772.41
16 September 30, 2017 $38/772.41
17 December 31, 2017 $38,772.41


            (Title 26, United States Code/ Section 7202.)

                                 COUNT EIGHTEEN

               (Corrupfcly Endeavoring to Obstruct and Impede
           fche Due Administration of the Internal Revenue Laws)


            The Grand Jury further charges:


            9. The allegations set forth in paragraphs 1 through


7 are incorporated by reference as though fully set forth

herein.
        Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 6 of 10



          10. In or around August 2014, the IRS Small


Business/Self Employed Division ("IRS SB/SE//) opened a civil


examination of Netpublicafcions/ payroll tax returns from 2010 to


2012. WILLIAM R. GROGG/ the defendant; was advised of this


proceeding in a letter from IRS SB/SE dated October 17, 2014.


          11. In or around November 2014, IRS SB/SE's civil


examination expanded to include Netpublicafcions' 2013 payroll


tax returns. WILLIAM R. GROGG/ the defendant, was advised of


this expansion in a letter from IRS SB/SE dated November 20,


2014.


          12. In or around May 2015, IRS SB/SE's civil


examination expanded to include MCA/s 2014 payroll tax returns.


WILLIAM R. GROGG, the defendant, was advised of this expansion


in a letter from IRS SB/SE dated May 14, 2015.


          13. In or around June 2016, IRS Criminal


Investigation ("IRS-CI") opened a criminal investigation into/


among other things/ GROGG's payroll tax compliance based on a

referral from IRS SB/SE. GROGG was advised of the criminal


investigation on or about May 5, 2017, when Special Agents from


IRS-CI went to MCA/s office in Poughkeepsie and informed GROGG


prior to interviewing him that he was under criminal


investigation in connection with, among other things/ his


payroll tax compliance. IRS-CI served GROGG with a summons for


certain corporate records relevant to the criminal investigation
        Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 7 of 10



during this interview. GROGG was advised again of IRS-CIfs


criminal investigation on or about January 30, 2018, when


Special Agents from IRS-CI interviewed GROGG a second time.

                         STATUTORY ALLEGATION

             14. From at least on or about November 5, 2014


through at least on or about January 30, 2018, in the Southern


District of New York and elsewhere, WILLAM R. GROGG/ the


defendant, corruptly endeavored to obstruct and impede the due


administration of the internal revenue laws/ that is/ the IRS's


civil and, later, criminal investigations of GROGG'S payroll tax


compliance described in paragraphs 10 through 13, by committing


and causing to be committed various acts, including the


following:


                 a. Making material false statements in


correspondence with IRS SB/SE dated November 5, 2014, November


20, 2014, December 4, 2014, and June 14, 2015 that payroll

records for Netpublicafcions did not exist/ which GROGG falsely


attributed at different times to Netpublications' bankruptcy and


closure, Netpublicafcions/ having nno payroll" for the years


requested by IRS SB/SE, the records' being destroyed by flooding


while in the custody of Netpublicafcions/ "close down person in

[Connecticut]," and the death of this "close down person,// who


was purportedly assisting GROGG with providing records to fche


IRS;


                                    7
        Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 8 of 10



                 b. Making material false statements to IRS-CI


during GROGG's May 5/ 2017 interview, including the following:


                          i. Netpublicafcions and MCA were


originally owned by a Canadian businessman (the "Canadian


Businessman")/ for whom GROGG worked/ until GROGG took over


Nefcpublications from the Canadian Businessman and the Canadian


Businessman "gave" MCA to GROGG at some point in 2014;


                        ii. An associate of the Canadian

Businessman's (the "Associate")/ stored certain of


Netpublicafcions' records in a garage/ until the records were


destroyed in a flood;

                        iii. At the Canadian Businessman's


instruction/ the Associate was tasked with filing and paying


MCA/s federal payroll taxes until his (the Associate7 s) death in

2016; and


                        iv. Since the Associate's death/ no


one has been responsible for filing and paying MCA's federal


payroll taxes;

                 c. Falsely claiming in correspondence to IRS-CI


dated May 5/ 2017 that GROGG did not have the corporate records

requested in IRS-CI/s summons because Netpublications "filed for


Bankruptcy several years ago"; and


                 d. Making material false statements to IRS-CI


during GROGG's January 30, 2018 interview/ including the
           Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 9 of 10



following:

                             i. GROGG initially worked for the


Canadian Businessman at Netpublicafcions and MCA/ until


Netpublications filed for bankruptcy at some point in 2011 and


GROGG took over MCA at some point in 2017;

                           ii. Until the Canadian Businessman/s


death at some point in or around the fourth quarter of 2017 and


the Associate's death at an unspecified point in time, they (the


Canadian Businessman and the Associate) were solely responsible


for filing and paying MCA/s federal payroll taxes;


                          iii. MCA had filed its federal payroll


tax returns and made all necessary payments through the third


quarter of 2017; and


                           iv. GROGG had never been contacted


regarding unfiled payroll tax returns or unpaid payroll taxes

for MCA.


             (Title 26, United States Code/ Section 7212(a).)




FpfePERSON dEOFFR^ S/fB^RMAN
                                          United State'es Attorney
Case 7:20-cr-00035-UA Document 1 Filed 01/15/20 Page 10 of 10



         Form No. USA-33s-274 (Ed. 9-25-58)




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK



               UNITED STATES OF AMERICA

                            V.



                   WILLIAM R. GROGG,


                                         Defendant



                       INDICTMENT

                         20 Cr.


             (26 U.S.C. §§ 7202, 7212(a))


                  GEOFFREY S. BERMAN
                United States Attorney




                       Fo rejTers on




                            10
